 In the Matter of MASSEY GIN AND MAOHINE WORKS, INC.andINTERNA-TIONAL UNION OF MINE, MILL AND SMELTER WORKERS, C. I. O.Case No. 10-C-2088.-Decided July 18,1948Mr. M. A. Prowell,for the Board.Messrs. C. Baxter JonesandWalter M. Massey, Jr.,both of Macon,Ga., for the Respondent.Mr. Frank Allen,of Macon, Ga., for. the Union.DECISIONANDORDEROn August 8, 1947, Trial Examiner Charles W. Schneider issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.2The Trial Examiner also foundthat the Respondent had not locked out its employees in violation ofSection 8 (1) and (3) of the Act, and that the Respondent had notrefused to bargain in violation of Section 8 (5) of the Act.There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-man panel consisting of the undersigned Board Members.*The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-'The power of the Board to issue a Decision and Order in a case such as this, where thecharging union has not complied with the filing requirements specified in Section 9 (f), (g),and (h)of the National Labor Relations Act, as amended,was decided by the Board inMatter of Marshall and Bruce Company,75 N. L. R. B. 90.2 The provisions of Section 8 (1) and(3) of the National Labor Relations Act, whichthe Trial Examiner herein found were violated,are continued in Section 8 (a) (1) and8 (a) (3) of the Act, as amended by the Labor Management Relations Act, 1947.*Houston,Murdock, and Gray.78 N. L.R. B., No. 23.189 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and brief, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the additions noted below :1.The Trial Examiner found that the Respondent violated Section8 (1) and (3) of the Act by discharging the employees known as "dayhands" because they engaged in an economic strike. The Respondentcontends that these' employees did not strike, but quit their employ-ment when the Respondent refused to permit them to work at their oldhours.We do not agree with the Respondent's contention.We arepersuaded that the work stoppage on October 1, 1946, constituted con-certed activity within the meaning of Section 7 of the Act and that,consequently, the day hands did not thereby abandon their employ-ment.We are mindful of the fact that the employees made no formalannouncement of their intention to strike, and did not thereafterpicket the Respondent's plant; but we do not deem these factors con-trolling.The cessation of work by a group is no less a strike becausethe group may not have labeled it a strike, or engaged in the additionalactivities which usually accompany a strike.That the employees did not consider their employment status ashaving been voluntarily terminated by the events of October 1, isstrongly indicated by the fact that immediately thereafter their rep-resentative filed a charge with the Board alleging that they had beenlocked out by the Respondent on that day. That the Respondent didnot believe that the day hands had quit is evidenced by the fact that itimmediately took formal action to discharge them.Each day handwho appeared at the plant on October 2, 1946, was given a slip whichstated, "Discharged from the Massey Gin and Machine Works forrefusal to do work assignd."Theretofore the Respondent had issueda statement to the Union in which it described the events surroundingthe dispute.Referring to the walk-out it said :A general discussion followed during which the day hands in-dicated through their spokesman that they would not work on thejob except on the basis of commencing at 7: 30 a. m., and whenthe Company refused to permit them to work at 7: 30 a. m., theyall left.The statement concluded :The Company therefore states that the employment of 15 dayhands who refused to work has been terminated, and they are nolonger in the employ of the Company. MASSEY GIN AND MACHINE WORKS, INC.191Under these circumstances, we find, as did the Trial Examiner, thatthe day hands were discharged in violation of Section 8 (3) and 8(1) of the Act.3ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, Massey Gin andMachine Works, Inc., Macon, Georgia, and its officers, agents, succes-sors, and assigns shall :1.Cease arid desist from:(a) Discouraging membership in International Union of Mine, Milland Smelter Workers, C. I. 0., or in any other labor organization of itsemployees because they engage in collective or concerted activity, or bydiscrimination in any other manner in regard to their hire or tenure ofemployment ;(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist International Union ofMine, Mill and Smelter Workers, C. 1. 0., or any other labor organiza-tion, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed in Section 7of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to the employees named in "Appendix A" of the Interna-diate Report immediate and full reinstatement to their former or sub-stantially equivalent positions and make them and thepersonalrepresentative of Emmett Canady whole for any loss of wages in themanner described in the section of the Intermediate report entitled"The Remedy";(b)Post immediately at its plant in Macon, Georgia, copies of thenotice attached to the Intermediate Report marked "Appendix A." 43Thedischarge of employees because they have engaged in concerted activity protectedby Section7 of the Actviolates Section 8 (1) of the Act. Because such discharge amountsto a discrimination in hire and tenure of employment,thereby discouraging membershipin a labor organization,it also violates Section 8(3).Moreover,whether the dischargebe regarded as a violation of Section 8 (1) or of Section 8 (3) we find that it is necessaryto order reinstatementwithback pay, as hereinafter provided,in order to effectuate thepolicies of the Act.SeeMatter of The Sandy Hill Iron & BrassWorks,55 N. L. R B. 1.* Said'notice, however,shall be and it hereby is, amended'by striking from the firstparagraph thereof the words "Recommendations of a Trial Examiner,"and substitutingin lieu thereof the words"A Decision and Order."In the eventthat thisOrder is enforcedby a decree of a Circuit Court of Appeals,there shall be inserted before the words "A De-cision and Order." the words. "A Decree of the United States Circuit Court of AppealsEnforcinc." 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDCopies of said notice, to be furnished by the Regional Director for theTenth Region, shall, after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediately upon thereceipt thereof and maintained' by it for sixty (60) consecutive daysin conspicuous places including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to see that the notices are not altered, defaced, or covered byother material;-(c)Notify the Regional Director for the Tenth Region (Atlanta,Georgia), in writing within ten (10) days from the date of receipt ofthis Order what steps the Respondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint be, and it herebyis, dismissed with respect to the allegations that the Respondent (1)refused to bargain collectively with the Union; (2) bargained indi-vidually with employees; (3) unilaterally changed the hours of work;(4) threatened to close the plant; (5) locked out its employees; and(6) refused to negotiate concerning the change of their working hoursor their reinstatement.INTERMEDIATE REPORTMr. M. A. Prowell,for the Board.Mr. C. Baxter Jones,of Macon, Ga., for the respondent.Mr. Frank Allen,of Macon, Ga., for the Union.STATEMENTOF T14E CASEUpon charges duly filed by International Union of Mine, Mill and SmelterWorkers, C. I. 0., herein, called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the Tenth Region (Atlanta,Georgia), issued its complaint dated May 15, 1947, against Massey Gin andMachine Works, Inc., Macon, Georgia, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8 (1), (3), and (5) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint together with notice of hearing thereon wereduly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged, in substance,that the respondent: (1) About September 27, 1946, and at all times thereafter,refused to bargain collectively with the Union, although the Union was the dulydesignated collective bargaining, representative of the respondent's employees inan appropriate unit ; (2) about October 1, 1946, locked out certain of its employeesand subsequently discharged them because of their concerted and union activi-ties ; and that on the same day the employees went on strike as a result of therespondent's unfair labor practices; and (3) made unilateral changes in con-ditions of employment, threatened to close the plant unless the employees agreedto these changes, and subsequently did close it when the employees refused. MASSEY GIN AND MACHINE WORKS, INC.193Thereafter, on May 26, 1947, the respondent filed a motion to dismiss and fora bill of particulars, and on the same day filed its answer admitting certainallegations in the complaint but denying the commission of unfair labor prac-tices.On June 3, 1947, Trial Examiner George Bokat, duly designated by theChief Trial Examiner, granted the respondent's motion for a bill of particularsbut denied the motion to dismiss. On June 6, 1947, pursuant to the aforesaidorder, counsel for the Board filed a bill of particulars.Upon due notice a hearing was held at Macon, Georgia, on June 16 and 17,1947, before the undersigned Charles W. Schneider, duly designated as HearingExaminer by the Chief Hearing Examiner. The Board and the respondent wererepresented by counsel, and the Union by its representative.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the conclusion of the evidence amotion to conform the pleadings to the proof was granted without objection.A motion by counsel for the respondent to dismiss the complaint, upon whichruling was reserved at the hearing, is disposed of as appears from the discussion,hereinafter.Opportunity was afforded for oral argument upon the record andfor the filing of briefs and proposed findings.Counsel for the Board arguedorally, and counsel for the respondent has since filed a brief.Upon theentire record in the case and from observation of the witnesses, theundersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Massey Gin and Machine Works, Inc., a Georgia corporation,operates a foundry at Macon, Georgia. In the course of its business the respond-ent purchases annually, from sources outside the State of Georgia, raw materialsin the form of pig iron, scrap, coal, parts, and supplies, valued in excess of $100,-000.Over 50 percent of the respondent's finished products, valued in excess of$200,000 annually, is transported in interstate commerce from the respondent'splant to points outside the State of Georgia. It is conceded that the respondentis engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Union of Mine,Milland Smelter Workers, C. I. 0., is a labororganization affiliated with the Congress of Industrial Organizations and admit-ting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESThere is no substantial dispute over the facts.The issue is solely as towhat inferences and legal conclusions are to be drawn from them.The respondent's plant is a small foundry employing some 35 to 40 plantemployees, mainly molders (or molding machine operators) and laborers (called"day hands"). Some of these employees are illiterate.At the time of theevents herein the total number of day bands employed by the respondent was15 to 20, most of them apparently Negroes. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDEvents in 1945On July 25, 1945, after an initial demand for recognition by the Union, a con-sentcollective bargaining election was held, under the direction and supervisionof the Board's Regional Director, among the respondent's employees in a conven-tional production and maintenance unit, which included the molders and the dayhands.This election was won by the Union, which was, on the same clay, certifiedby the Regional Director as the collective bargaining representative.After somedelay, apparently occasioned by the preoccupation of Union representatives inother union business, the parties met and negotiated a collective bargaining con-tract,which was executed on October 4, 1945. This contract contained,gaiteralla,a maintenance-of-membership clause.The expiration date of the agreementwas-August 31, 1946, with provision for renewal negotiations to begin 30 daysprior thereto, and for automatic extension of the contract during such negotia-tions if they extended beyond August 31.Several days before the contract was executed, and while it was still beingnegotiated, but after most of its terms had been substantially agreed upon, theemployees, without the knowledge of the International union, refused to beginwork one morning.When questioned as to the reason for this refusal the menhad difficulty expressing themselves, but indicated that they were dissatisfiedwith the course of the negotiations.The respondent's officials exNained thatthe agreement was in the process of negotiation and that the respondent couldnot deal with them individually, but suggested that the employees present theircomplaints to the Union representatives, who could then discuss them with therespondent.Apparently dissatisfied with this disposition, the employees leftthe plant.Several of them secured other employment the same clay.Whenthe respondent informed the Union's international representative of this occur-rence, the latter went out, rounded up the employees, and persuaded them toreturnto work.Thereafter, the union representatives reported to the respondent that the menhad been dissatisfied with the respondent's proposals respecting night shiftworkersAfter some further negotiation these proposals were revised, apparentlyto the employees' satisfaction.Events in 1946On April 24, 1946, after negotiation between the respondent and the Union,the contract was modified in certain respects not here material.On July 25, 1946, the Union requested the opening of negotiations for renewalof the contract.The respondent replied on August 10 by letter in which it askedthe Union representatives to get in touch with it so that a meeting could bearranged.The respondent further suggested that the Union submit its proposalsfor revision of the contract.Although counsel for the Board contends that therespondent delayed the opening of negotiations, I am unable to find any substan-tial evidence that it did so.Pursuant to the above exchanges, a bargaining conference was held on Septem-ber 6, 1946, at which the Union's proposals for a substantial wage increase, moreliberal vacations, and a union shop in place of the maintenance of union mem-bership provision, were discussed.A few days after September 6 the respondentpresented counterproposals calling for a 5-cent wage increase, no change asto vacations, and elimination of the maintenance of union membership clause. MASSEY GIN AND MACHINE WORKS, INC.195Further conferences, with the assistance of a United States Conciliator, re-sulted in agreement on a contract providing for a more liberal vacation policyand for a 10-cent per hour raise in hourly rates.The maintenance-of-membershipclause of the 1945 contract was continued without change.This contract wasexecuted on October 19, 1946.Between September 6 and October 19, 1946, however, the respondent discharged15 of its day hands under circumstances now to be related, and which the Boardalleges constituted discrimination against them.The September 23 work stoppageDuring the course of the above-described negotiations, on September 23, 1946,shortly after noon, the molders came to the respondent's office and stated thatthey wanted "satisfaction." Inquiry developed that they were apparently notsatisfiedwith the pace of the negotiations.The respondent's representativesexplained that negotiations were being conducted with all possible dispatch.This explanation apparently did not satisfy the molders, and after some discus-sion they left the premises.They did not work the rest of the clay, but on the following morning theyreported and resumed their work. This action of the molders was apparentlyagain without the knowledge or approval of the International union. In theafternoon or evening of September 24, during a negotiating session on the newcontract, the respondent's representatives informed the International unionrepresentatives that inasmuch as several such walk-outs had occurred the re-spondent would be required to take disciplinary measures if there was a repeti-tion of them.The change in working hours, and the dischargesUp to September 27, 1946, regular working hours in the plant were from 7: 30a.m. to 4 p. in. Those hours were provided in the 1945 contract, which containedthe following clause :"The normal work day shall be eight hours of work, commencing not earlierthan 7: 30 a. in. Eastern War Time, but this shall not prevent the commence-ment of work at earlier hours in emergencies, or by mutual agreement betweenthe Company and the affected employees."This provision of the 1945 contract was carried over into the 1946 contractwithout change.Apparently neither the respondent nor the Union indicated anydesire to change it.On Friday, September 27, 1946, several days after the molders' walk-out, relatedabove, and while the 1946 contract was still being negotiated, the respondentposted a notice on the bulletin board announcing that beginning on the follow-ing Monday, September 30, the day hands were to report for work at 8 a. in.instead of at 7: 30, and work to 4: 30 instead of 4 p. m. The working hours ofthe molders were not affected.No prior notice was given to the Union or tothe employees, nor were they consulted with respect to the change.However,when the notice was posted, the respondent called it to the attention of theUnion's Shop Committee.The day hands immediately objected to the proposed schedule and conveyedtheir opposition to the shop committee.The committee then discussed it withJoe Massey, the respondent's vice president in charge of the shop, and informed 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim of the men's dissatisfaction.Massey thereupon arranged for the committeeto meet with the respondent's other officials later in the day to discuss the situa-tion further.That afternoon the shop committee met with Joe Massey and Walter Massey,the respondent's president.The Masseys explained their reasons for making thechange in hours, told the committee that it was experimental, discussed thearguments raised against the measure, and finally suggested that the committeeexplainit to the men and ask them to try it on a trial basis.On the following Monday morning, September 30, however, the day handsappeared at the plant at the old starting hour, 7: 30, and indicated that theywished to begin work immediately. Plant Superintendent Phillips told themthat they could check in but that they could not begin work until 8 o'clock.A discussion ensued between the day hands, the union committee and JoeMassey, inwhich Massey attempted to persuade the men to accept thechi}nge.The day hands, however, reiterated their opposition.Finally Joe Massey calledWalter Massey, and after some discussion between them, Walter told Joe to letthe men work that day on the old hours, saying that he would discuss it withthem again later in the day.'Late that afternoon, just before quitting time, Walter Massey called the dayhands and the shop committee together in the plant, and again explained thereasons for the change in hours, reiterating that it was experimental.He thenasked for a show of hands as to which of the day hands was going to work onthe new hours.No one raised his hand.The plant could not operate without day hands.Massey commented thatit looked as if there would be no day hands there on the following day.Hethen said that he would get men who were willing to work on the new hours,and turned to the union committeemen and told them to inform the molders thatthe plant would not operate until he could get a new crew of day hands?Nevertheless, on the followingmorning,October 1, the employees,includingthe day hands, appeared at the plant at 7: 30 prepared to work. Again therewas argument over the starting hour, with the respondent insisting that themen should observe the new schedule, and the day hands insisting on the oldone.On this occasion the men also claimed that the change was in violationof the contract.The Masseys asserted that the change was permitted by thecontract and the contract clause was read to the men. Some of them agreedwith this interpretation.The large majority, however, did not, and insistedthat no change in starting hours could be effected without the agreement ofthe employees."There is some testimony by Glover,one of the Union's shop committee,to the effectthat on this occasion Joe Massey also took a vote among the day hands as to whether.in. starting hour, and that all voted for the former. Iam persuaded,however, that Glover honestly confused the morning occurrence with onelater in the day, discussed hereinafter.It is found that this incident did not take placeduiing the morning discussion.2There is some dispute between the Board and the respondent as to the significance ofthe request for a show of handsThe Board contends that it was tantamount to an elec-tion, and that it constituted individual dealing with the employees on a collective matterWalter Massey's testimony is that he wanted merely to determine how many day handswould report the following morning on the new hours.This explanation is plausible and isaccepted.While it probably would have been more appropriate for the respondent to havedealt exclusively with the union committee,I am not persuaded that, under the circum-stances, this action constituted an unfair labor practice. MASSEY GIN AND MACHINE WORKS, INC.197The union committee then requested permission to call Frank Allen,the Union'sInternational Representative,on the shop phone, which was granted.A telephoneconversation ensued between Allen, Glover(one of the Committeemen), andWalter Massey.Glover explained the situation to Allen.This was apparentlythe first intimation that Allen had as to the controversy.He told Massey that therespondent could not make the change except by mutual agreement.Masseyinsisted that it could.Allen then asked for a postponement of the change so thatit could be discussed at a negotiating session scheduled for that evening.Masseydeclined to postpone it, stating in substance that he had already done so once,and that the question had been thoroughly discussed and considered.He mayalso have said that there was nothing further to be discussed with respect to thatissue.Allen then apparently suggested to Glover that the men continue to work andthat he would discuss the question at the negotiating session scheduled for thatnight.Either Glover did not relay Allen's suggestion to the men or they founditunsatisfactory ; which it was is not disclosed.In any event,the discussionbetween the groups at the plant terminated without any apparent change of posi-tion on either side.The day bands left the plant,milled around outside for afew minutes,and then dispersed.Later that day at the negotiating conference the respondent informed theUnion representatives that the day hands were discharged,and it further saidthat this would necessitate a shutdown of the plant until they could be replaced.All the day hands, save one who was not present when the above events occurred,were discharged by the respondent.On the following day, October 2, all of themwho appeared at the plant and asked for their termination notices were givenseparation slips stating that they had been "discharged from the MASSEY GINAND MACHINE WORKS for refusal to do work assigned."All who had beendischarged would have been given such notices had they called at the plant forthem.The Union then filed charges with the Board alleging that the respondenthad discriminated against the discharged employees by locking them out in viola-tion of Section 8 (3) of the Act,and had refused to bargain with the Union.The molders take over part of the day hands' dutiesThe molders could not work without the performance of the labor ordinarilydone by the day hands.After the discharge of the day hands some of the moldersasked the respondent what they should do.The respondent suggested that theycould perform the work themselves,doing the molding and the laboring on alter-nate days.The respondent at first offered to pay the regular day hand rate of 55cents an hour for the laboring work, but, at the suggestion of the molders,it ulti-mately agreed to pay the highest day hand rate of 60 cents an hour.The molderswere regularly paid a weekly wage varying from about$29 to about $35.The molders agreed to try this system and did so for about a week, beginninga day or so after the discharge of the day hands.At the end of that time, how-ever, they decided that they did not wish to continue the arrangement,and so gaveit up.In doing so,however, the molders made it clear to the respondent that theywere not quitting their employment.The respondent did not attempt to persuadethem to continue.Being unable to operate,the respondent closed down the plant. It remainedclosed for about 2 weeks.During that period the respondent succeeded in hiringnine new day hands-not a full complement nor as many as it needed-but798767-49-vol. 78-14 "198enough to enable it to resume operations, and on October 28 the plant was re-opened.At about the same time, or shortly before, international RepresentativeAllen asked the respondent for a meeting for the purpose of discussing thestatus of the discharged employees, and one was arranged.In the meantime, on October 19, 1946, the Union and the respondent hadentered into the new collective bargaining contract, whose terms have beenindicated above.The request for reinstatement and the refusalOn October 29, 1946, the day following the re-opening of the plant, the respond-ent met with the Union pursuant to Allen's request, referred to above.At thismeeting the Union asked that the men be reinstated with full seniority and withback pay from the date of their discharge. There is some dispute, unnecessaryto resolve, as to whether the respondent gave any answer at this meeting. Inany event, 2 days later, in a letter to the Union the respondent reiteratedits position that the men had been discharged and declared that it would notreinstate them. It did offer, however, to rehire the men over a period of 30 days,but as new employees, and without any seniority or other accrued rights, pro-vided that they made application by November 9, 1946This offer contemplatedthat some of the men would not be rehired in their old jobs since a number ofthe positions had been filled by replacements.The loss of seniority rights wouldhave entailed substantial impairment of employee status-since upon it de-pended job classification, promotion, demotion, or('er of reduction in force, dura-tion of retention of employee status in case of lay-off or illness, and eligibilityfor and length of vacations.This offer was unsatisfactory to the Union andwas not accepted.Nothing further occurred until sometime before the end of December 1946,when several of the discharged men applied to the respondent for employment,indicating their willingness to be hired as new employees.The respondentindicated its willingness to hire them, but suggested that they check with theUnion to ascertain whether such an arrangement would be satisfactory.Theemployees said that they would and leftSeveral days later InternationalRepresentative Allen telephoned Walter Massey and said that he understoodthat the respondent was trying to rehire some of the hands.Massey repliedthat he was mistaken, and explained the circumstances.Allen then said toMassey, "Anytime you want to get together to settle this thing, it is all rightwith us."Massey responded that, as far as he was concerned, it was "settlednow.,,Conclusions as to unfair labor practicesThe position of the Board is that the entire course of the respondent's dealingswith the Union indicates a dilatory bargaining attitude and an unwillingnessto treat with the Union in good faith.More specifically the Board contendsthat in making the change in hours of the day hands, and in discharging themthereafter, the respondent was seeking to discredit the Union in the eyes ofthe employees and to influence the bargaining relations and the negotiations.I am unable, however, to find any substantial evidence in support of thesecontentions.So far as the record indicates, the respondent at all times acceptedthe Union, met with it at reasonable times and places, sought in good faith toreach agreement in the negotiation of the two contracts, and, in fact, ultimatelydid reach agreement. So far as I can ascertain, the change in the working MASSEY GIN AND MACHINE WORI(S, INC.199hours of the day hands was not motivated by anything other than legitimatebusinessconsiderations.There is no evident basis for inferring that any of therespondent's actions were animated by anti-union motives, or for concluding thatthe respondent ever dealt with the Union other than in good faith. In fact,the evidence is to the contrary.In addition to the afore-mentioned contentions however the Board urges initsBill of Particulars that, in any event, the discharge of the day hands con-stituted discrimination; . and that the enactment of the change in hours was aunilateral refusal to bargain ; and further, that the respondent's dealings inconnection therewith constituted individual bargaining with the employees.We therefore turn to the question of whether the respondent's actions consti-tuted violations of the Act as a matter of law, and irrespective of its intent.The change in the working hours of the clay hands was a revision in theirconditions of employment.The Union was therefore entitled, wholly apartfrom the provisions of the contract, to be heard with respect to it.The respond-ent did not, however, notify the Union in advance of its decision to change thehours.The Board asserts that this unilateral announcement of the change andthe refusal of Walter Massey, upon Allen's request of October 1, to postpone it,and to agree to discuss the question further with Allen, constituted refusals tobargain.The respondent should have first notified the Union of the contemplated change.Where employees have designated an exclusive bargaining agent, that representa-tive should be consulted before revisions are made in the employees' terms andconditions of employment.That the representative may not be averse to thecontemplated revision, or, indeed, may even welcome it, does not obviate thenecessity for consultation.The representative should be afforded opportunityto express its views before the decision is irrevocably and finally made and actiontaken.The execution of a bargaining contract does not terminate the duty tobargain.N. L. B. B. v. Newark Morning Ledger Co.,120 F. (2d) 262, 266; cert.den. 314 U. S. 693.However, in taking the action which it did, several factors may have misledthe respondent.Thus, the contract may be interpreted, as the respondent in-terpreted it, to prevent the unilateral establishment only of a starting hourearlierthan 7: 30 a. in.; thus leaving the respondent completely free to establishanylaterhour that it chose.' In addition, shortly after the 1945 contract wassigned, the respondent, apparently upon that interpretation, changed the startingtime to a later hour without prior notice to or consultation with the Union.Noprotest was registered by the Union or the employees on that occasion ; no re-quest wasmade that the respondent discuss the decision ; and the Union madeno representations over the unilateral character of the action.When it con-sidered the question of changing the hours in 1946, the absence of protest con-cerning its action in the prior year undoubtedly fortified the respondent's con-clusion that it was entitled to make the change without consultation with ornotice to the Union or the employees.In any event, when the 1946 announcement was protested, the respondentimmediately met with the Union committee, discussed and explained its action,and considered the arguments raised against it. It thereupon changed the planto the extent of asking the committee to try it on an experimental basis.When3On the other hand,it is arguablethat,since the contract provided only for change withrespect to an earlier starting hour,a later hourcould not be established at all during theterm of the agreement.At best,the clause is ambiguous. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDthisproved unsatisfactory to the men and they persisted in their objections, therespondentagaindiscussed it with the Union committee and the men and post-poned its enactment.When, on the following day, the employees still persistedin their position the respondent again discussed it with the Union committee.While the respondent did, thereafter, decline International RepresentativeAllen's request for further postponement pending additional discussion of thequestion, I am not persuaded that it was required to grant the request. It hadalready negotiated extensively on the question with the union representativesin the shop. That the International representatives were not present at theprior discussion did not, in my opinion, require that the whole question be re-openedde novo.In my view, negotiation with the shop committee over a periodof several days satisfied the requirements of the statute.Under the circumstances the error in failing to notify the Union prior to the announcement wastechnical error, and, in any event, was cured by the respondent's, subsequentbargaining with the Union on theissue..While there is some suggestion by the Board that, in bargaining with theCommittee, which was illiterate and undoubtedly not as well equipped to dealwith the respondent as was the Union's International representative, the re-spondent took advantage, I find no evidence to sustain such a conclusion.Thecommittee could readily have summoned aid from the International duringany of the early discussions had it desired it.An employer is entitled to dealwith the union representatives who present themselves.He is not required(it is in fact none of his concern) to suggest the inclusion of additional repre-sentatives whom a union committee has not seen fit to summon. Although theBoard argues to the contrary, the fact that it was the International, and notthe local union, which was certified, does not, in my view, change the situation.We turn now to a discussion of the validity of the discharge of the day hands.The respondent's position is that it was entitled to discharge the day handsbecause they refused to abide by the change in hours ; or, as it was put in thedischarge slips, because of their "refusal to do work assigned." It asserts thatthe action of the day hands was not a protected strike or legitimate concertedactivity.In this connection it points out that "wildcat" walk-outs had occurredon prior occasions-as recently, in fact, as a week before the final one-andthat on the latter occasion the respondent had warned the Union that a repetition,would result in discipline. In addition the respondent calls attention to thefact that all of these actions of the employees were with the apparent disapprovalof the international Union.It is to be observed, however, that the action of the dayhands consisted of arefusal to work under the new hours laid down by the respondent.Although thedistinctionmay be of no materialsignificancehere (seeMatter of Home Bene-ficial LifeInsuranceCo. v. N. L. R. B.,159 F. (2d) 280 (C. C. A. 4), 69 N. L. R. B.32) this action was thus quite different from the prior walk-outs, in which nochange inthe conditions of employment had been involved,and inwhich theemployeeshad evidently sought toexert pressureon the respondent in contractnegotiations with the respondent. (Cf.N. L. R. B. v. Draper Corp.,145 F. (2d)199 (C. C. A. 4).)Theinstantdispute was merely one as to whether the em-ployees should continuetowork on their old hours, as they wished to do, orwhether theyshould work on a newschedule,as the respondentwanted themto do.The disputedid not involvea usurpationof therespondent's right to set MASSEY GIN AND MACHINE WORKS, INC.201the conditions of employment.4Here the employees merely declined to workat all unless they could continue to do so on the old schedule.They engaged,in no unlawful conduct, such as seizure of the premises or refusal to quit themupon demand.They were not abandoning their employment.Since their workhad ceased in connection with a current labor dispute they continued to beemployees of the respondent.In short, their action constituted an economicstrike-a concerted determination to withhold their services altogether, in abona fidedispute over terms and conditions of employment, unless their demandswere met. The right to engage in such activities is protected in Sections 7 and13 of the Act.It is apparently true that this action was without the approval of the Interna-tional Union.As has been indicated, International Representative Allen sug-gested to Glover in the telephone conversation of October 1 that the men continueto work until he could attempt to secure further discussion of the question withthe respondent.The shop committee also, although it attempted, in responseto the employees' requests, to persuade the respondent to abandon the proposal,evidently did not agree with the men's position. It sought to induce them toaccept the change.This lack of approval does not, however, affect the legality of the men'saction.The contract did not contain a no: strike clause.The respondent couldhave insisted upon the inclusion of such a provision when the contract wasnegotiated, but it did not.Had it done so, it would have been within itsrights in penalizing the day hands for their refusal to work.(Matter of JosephDyson and Sons, Inc.,72 N. L. R. B. 445).The contract being without such aclause, however, the employees were privileged to engage in legitimate concertedactivity in any dispute over changes in their conditions of employment, or overinterpretation of the contract.Absent a contractual waiver of that right mu-tuality requires, and collective agreements are to be construed as contemplating,that if the employer is left free to impose revisions in employment terms withoutregard tothe desires of the employees, the latter are entitled to a comparabledegree of freedom of action, namely, the peaceable withholding of their services,in order to protest, or to secure the nullification of, the employer's action.It has been seen that when the day hands refused to work on the new schedulethe respondent discharged them.This was not a tactical maneuver designedto break the strike.It was a definitive termination of the employment relation-ship so far as it was within the respondent's power to accomplish it.(Matterof Fafnir Bearing Co.,73 N. L. R. B. 1008).This I understand to be conceded.It is further evident from the fact that, although the respondent offered subse-quently to re-employ the men, it did so only on the condition that they would behired as new employees.Since the day hands had actually gone on an economic strike, the respondentwas entitled to replace them and would have been under no obligation to rein-state them had it filled their positions and done nothing more.(N. L. R. B. v.4Cf., for example,N. L. R. B. V. Mt. Clemens PotteryCo.,46 N. L.R. B. 714, enf'd asmod. 147 F.(2d) 262(C. C. A. 6),where employees,ordered to work overtime,declinedto do so, and insisted on coming in each day,working to the regular quitting hour, andthen going home.Such action is tantamount to seizure of the employers'authority toestablish working conditions.Employees dissatisfied with such conditions may quit, maystrike, or may submit to them.But they cannot by their own unilateral action establishthe terms of their employment.No such situation is present here. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDMackay Radio & Telegraph Co,304 U. S. 333).This, however, the respondentdid not do. Instead it discharged themThe discharge of employees becausethey engage in legitimate concerted activity, such as that here, is a restraintupon the exercise of the rights guaranteed in the Act, and a discriminationin terms and conditions of employment discouraging membership in labor or-ganizations.The respondent cannot therefore rely upon the replacement ofdiscriminatorily discharged employees as a ground for not reinstating them.It is therefore found that by the discharge of the day hands the respondentdiscriminated in the terms and conditions of their employment, discouraged mem-bership in the Union, prolonged the strike, and interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.`I am not persuaded, however, that the respondent's offer to permit the moldersto work and to perform part of the duties of the day hands, and its agreementto compensate them therefor, constituted an unfair labor practice.The respond-dent's actions appear to be equivalent to nothing more than an offer of employ-ment.It will therefore be recommended that that allegation of the complaint,along with the allegations that the respondent refused to bargain with theUnion ; bargained individually with employees ; unilfterally changed the hoursof employment ; threatened to close the plant; locked out the day hands and re-fused to negotiate concerning the change of their working hours and their rein-statement, be dismissed.IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair labor practices itwill be recommended that it cease and desist therefrom and take-certain af-firmative action necessary to effectuate the policies of the Act.It has been found that the respondent discriminated against the employeesnamed in "Appendix A," attached hereto. It will therefore be recommended thatthe respondent snake them whole for any loss of wages suffered as a result ofthe discrimination.Ordinarily discriminatorily discharged employees are entitled to back payfrom the date of their discharge. In the instant case, however, when theemployees were discharged they were on strike.Until, therefore, they hadabandoned the strike by indicating their desire to return to work on the termsexistent when the dispute arose, it cannot be said that their loss of wages wascaused by the dischargeOn October 29, 1946, International Representative5As has been indicated heretofore, I am persuaded that the respondent took the actionwhich it did under the belief that it had a legal right to do so, and' that its motives werenot anti-union.The respondent's good faith, however, is not a defense.The legality ofits conduct is, upon the facts presented, a question of lawMatter ofAlhsChalmers MfgCo , 70 N. L.R. B. 348, 162 F. (2d) 435(C. C. A. 7).The names of the day hands) arecontained in "Appendix A," attached hereto. MASSEY GIN AND MACHINE WORKS, INC.203Allen asked for their reinstatement.This was an indication that at least bythat date, if not before, the employees had abandoned the strike and wantedto return to work on the terms to which they had objected.The respondent wasrequired at all times from the date of its discharge of the day hands to reinstatethem to their status as employees. This it declined to do. It is therefore'found that the day hands are entitled to back pay from October 29, 1946, thedate when they indicated their desire to return to work.The request for reinstatement on October 29, as has been seen, was coupledwith a request for payment of back pay. Although this latter condition wasnot the reason the respondent refused to reinstate the men (its position beingthat it would not take them back except as new employees), it would havemade the request conditional had the day hands been merely unfair laborpractice strikers.Such strikers are required to make an unconditional requestfor reinstatement.The day hands, however, were not mere unfair labor prac-tice strikers ; they were employees who had been discharged.Consequently norequest for reinstatement was required, and the events of October 29 are ofsignificance only to determine at what date the day hands had indicated theirwillingness.to work on the.basis of the, respondent's conditions of October 1.Counsel for the Board contends that the molders are also entitled to backpay for the period during which they could not work. If the loss of pay suf-fered by the molders had been incurred as a result of the unfair labor practicesinvolved in the discharge of the day hands, it would appear that the Board'scontention should be sustained.(Matter of RockwoodStoveWorks,63 N. L. R B.1297).However, as has been seen, it is by no means certain that such losses wouldnot have been sustained even had the discharges of the day hands not occurred.Back pay will not therefore be recommended for the molders.Upon the basis of the foregoing findings, it will be recommended that therespondent offer the employees named in "Appendix A" immediate and fullreinstatement to their former or substantially equivalent positions(Matter ofChaseNational Bank,65 N L. R. B. 827) without prejudice to their seniorityor other rights and privileges, and that it make them whole for any loss ofpay suffered as a result of the discrimination by payment to each of them ofa sum of money equivalent to that which he would normally have earned aswages from October 29, 1946, to the date of the respondent's offer of reinstate-ment, less his net earnings during that period.(Matter of Crossett Lumber Co.,8 N. L. R. B. 440).Between the date of his discharge and October 31, 1946, Emmett Canady, namedin "Appendix A," died.As to him it will be recommended that the respondentmake whole his personal representative for any loss of wages during the periodfrom October 29, 1946, to the date of his death.(Matter of Revlon ProductsCorporation,48 N. L. R B 1202, 1204, 144 F. (2d) 88 (C. C. A. 2) ;Matterof Rapid Roller Co.,33 N. L. R B. 557).Since it has been found that the respondent did not commit unfair labor prac-tices in the following respects, it will be recommended that the allegations ofthe complaint and the bill of particulars with regard thereto be dismissed : thatthe respondent, (1) refused to bargain with the Union; (2) bargained individu-ally with employees; (3) unilaterally changed the hours of work ; (4) threatenedto close the plant; (5) locked out the day hands; and (6) refused to negotiateconcerning the change of their working hours or their reinstatement. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1. International Union of Mine, Mill and Smelter Workers, C. I. 0., is a labororganization within the meaning of Section 2 (5) of the Act.-2.By discriminating in regard to the hire and tenure and the terms and con-ditions of employment of the employees named in "Appendix A" hereof, therebydiscouraging membership in International Union of Mine, Mill and SmelterWorkers, C. I. 0., the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1) ofthe Act.4.The foregoing unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The respondent has not engaged in unfair labor practices by (1) refusing tobargain collectively with the Union ; (2) bargaining individually with employees ;(3) unilaterally changing the hours of work; (4) threatening to close the plant;(5) locking out its employees ; or (6) refusing to negotiate concerning the changeof their working hours or their reinstatement.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that Massey Gin and Machine Works, Inc., Macon, Georgia, itsofficers, agents, successors and assigns, shall:1..Cease and desist from :(a)Discouraging membership in International Union of Mine, Mill and SmelterWorkers, C. I. 0., or in any other labor organization of its employees because theyengage in collective or concerted activity, or by discrimination in any othermanner in regard to their hire or tenure of employment ;(b) In any like or related manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form labororganizations, to join or assist International Union of Mine, Mill and SmelterWorkers, C. I. 0., or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection asguaranteed in Section 7 of the Act.2.Take the following affirmative action which will effectuate the policies of theAct :(a)Offer to the employees named in "Appendix A" immediate and full rein-statement to their former or substantially equivalent positions and make themand the personal representative of Emmett Canady whole for any loss of wagesin the manner described in the section entitled "The remedy," above;(b)Post immediately at its plant in Macon, Georgia, copies of the noticeattached hereto marked "Appendix A." Copies of said notice, to be furnished bythe Regional Director for the Tenth Region, shall, after being duly signed by therespondent's representative, be posted by the respondent immediately upon the MASSEY GIN AND MACHINE WORKS, I-NC.205receipt thereof and maintained by it for sixty (60) consecutive days in con-spicuous places including all places where notices to employees customarily areposted.Reasonable steps shall be taken by the respondent to see that the noticesare not altered, defaced, or covered by other material ;(c)Notify the Regional Director for the Tenth Region (Atlanta, Georgia), inwriting Within ten (10) days from the date of receipt of this Intermediate Reportwhat steps the respondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies the said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.It is further recommended that the complaint be dismissed with respect to theallegations that the respondent (1) refused to bargain collectively with theUnion; (2) bargained individually with employees; (3) unilaterally changed thehours of work; (4) threatened to close the plant; (5) locked out its employees;and (6) refused to negotiate concerning the change of their working hours ortheir reinstatement.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or counselfor the Board may, within fifteen (15) days from the date of service of the ordertransferring the case to the Board, pursuant to Section 203 38 of said Rules andRegulations, file with the Board, Rochambeau Building, Washington 25, D. C., anoriginal and four copies of a statement in writing setting forth such exceptions tothe Intermediate Report or to any other part of the record or proceeding (includ-ing rulings upon all motions or objections) as he relies upon, together with theoriginal and four copies of a brief in support thereof ; and any party or counselfor the Board may, within the same period, file an original and four copies of abrief in support of the Intermediate Report. Immediately upon the filing of suchstatement of exceptions and/or briefs, the party or counsel for the Board filingthe same shall serve a copy thereof upon each of the other parties and shall filea copy with the Regional Director.Proof of service on other parties of all papersfiledwith the Board shall be promptly made as required by Section 203 65.Asfurther provided in. said Section 203.39, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of service of the order transferring thecase to the Board.CHARLES W.SCHNEIDER,Hearing Examiner.Dated August 8, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Hearing Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist INTERNATIONAL UNION OF MINE, MILL AND 206DECISIONS OF NATIONAL -LABOR RELATIONS'-BOARDSMELTER WORKERS, C. I. 0., or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection.WE WILL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of thediscrimination.Tony GloverE G. PattersonRichard WilliamsRomalus FordJoseph StaffordAlbert LearryErnest SmithEddie HillMelvinJohnsonThomas PattersonEdgar JonesJames WoodsCharlie MalloryWe will also make whole the estate of Emmett Canady for any loss of paysuffered as a result of the discrimination.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.MASSEY GIN AND MACHINE WORKS, INC.,Employer.By ----------------------------------------(Representative)(Title)Dated ------------------------NOTE: Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.